DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant’s Claims filed on 05/22/2020 regarding claims 1-79 is fully considered. Of the above claims, claims 12-16, 18-21, 30-34, 38-56, 59-67 and 73-79 have been canceled; claims 4, 6, 8-11, 17, 22, 24, 26-29, 37, 57 and 70-72 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the marking head comprises the laser source” (claim 3) and “an internal volume of the outer conduit is large enough to accommodate a marking head” (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 23, 28 and 72 is objected to because of the following informalities:  
Regarding claim 8, the recitation of “the marking” (line 3) lacks antecedent basis.
Regarding claim 23, the recitation of “the suppression fluid” (line 2) lacks antecedent basis. 
Regarding claim 28, the recitation of “the suppression fluid” (line 2) lacks antecedent basis. 
Regarding claim 72, the recitation of “the extraction fluid inlet” (lines 1-2) lacks antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, the recitation of “the outer conduit is reversibly connectable” (lines 1-2) is unclear. The examiner is unable to determine how the conduit can be reversibly connectable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, 9-10, 17, 22-25, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevc (DE 102015208560 A1).
Bevc teaches the following claimed limitations:
Regarding claim 1, a laser marking system (portable laser inscription device 200, FIG. 2) for marking a product (FIG. 1) comprising: 
a laser source for providing a laser beam (laser source 223, inscription laser beam L, FIG. 2); 
a marking head for projecting the laser beam on to the product (laser inscription head 210, FIG. 2); 
a housing (energy-supplying device 220, FIG. 2) comprising: 
an extraction device (suction pump 224, FIG. 2) configured to generate a flow of extraction fluid for extracting matter generated by an interaction between the laser beam and the product (vapors and particles are removed by suction from the suction pump 224, [0037]); and, 
a controller (control device 226, FIG. 2) for controlling the laser source and the marking head ([0033]); 
wherein the laser marking system further comprises an umbilical assembly connecting the housing to the marking head (wiring harness 230, FIG. 2).
Regarding claim 2, the housing comprises the laser source (laser source 223 within energy-supplying device 220, FIG. 2).
Regarding claim 4, the marking head comprises a radiation shield for protecting a user of the laser marking system from stray radiation (housing 211, protective cage 215, FIG. 2).
Regarding claim 6, the radiation shield comprises an integrated extraction inlet that is fluidly coupled to the extraction device (suction snorkel 216 for air evacuation, FIG. 2, [0036]).
Regarding claim 7, the integrated extraction inlet is configurable to be located substantially adjacent to the product (suction snorkel 216 is located substantially adjacent to side sill 100 compared to the laser source 223, FIG. 2).
Regarding claim 9, the radiation shield comprises a flange for providing further protection to a user of the laser marking system from stray radiation (double seal 213 attached to portion of housing 211 extending horizontally, FIG. 2).
Regarding claim 10, the radiation shield comprises a flexible member arranged to reduce a gap between the radiation shield and the product for providing further protection to a user of the laser marking system from stray radiation (double seal 213 inherently has a certain degree of flexibility, FIG. 2).
Regarding claim 17, the marking head comprises an electromagnetic radiation steering mechanism configured to steer electromagnetic radiation to address a specific location within a two-dimensional field of view (the steering of the laser beam L is performed by driving movable mirror in the scanner 214, FIGs. 1-2, [0037]). 
Regarding claim 22, the marking head comprises a cooling system for providing cooling to a component of the marking head (the movement and removal of vapor in the inscription chamber 212 has an inherent effect of cooling surfaces in the chamber 212, FIG. 2).
Regarding claim 23, the cooling system is configured to use a suppression fluid of the radiation shield to cool the component of the marking head (the vapor in the chamber 212 inherently captures some particles in the chamber 212, thereby, serving as a suppression fluid).
Regarding claim 24, the umbilical assembly comprises an electrically conductive cable and ducting for transmitting a fluid (flexible cable harness 230 comprises a fibre optic line, two hose lines and at least one control line, FIG. 2, [0034]).
Regarding claim 25, the electrically conductive cable is configured to transmit a control signal (at least one control line, [0034]). 
Regarding claim 27, the electrically conductive cable is configured to transmit power (control device 226 transmits power via the at least one control line to drive the scanner 214, FIG. 2, [0033]). 
Regarding claim 29, the ducting is configured to transmit the extraction fluid from the radiation shield (vapor and particles are suctioned via the hose lines, FIG. 2, [0033], [0036]). 
Claim(s) 58 and 68-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeger et al. (DE 10255747 A1).
Baeger et al. teach the following claimed limitations:
Regarding claim 58, a marking head (handpiece HT, FIG. 3) for a laser marking system (laser arrangement, [0002]) comprising a radiation shield (housing GE and enclosing header VE, FIG. 1), the radiation shield being configured to protect a user of the laser marking system from stray radiation ([0021]), the radiation shield comprising a sensor configured to detect radiation emanating from a gap between a portion of the radiation shield and a product that is to be marked (sensors OS, FIG. 3, [0005]).
Regarding claim 68, a marking head (handpiece HT, FIG. 3) for a laser marking system (laser arrangement, [0002]), the marking head being configured to project a laser beam on to a product (laser beam LS, FIG. 3, [0027]), the marking head comprising a radiation shield (housing GE and enclosing header VE, FIG. 1) configured to protect a user of the laser marking system from stray radiation ([0021]), the radiation shield comprising:
an inner wall defining a radiation path (inner wall of channel KA, FIG. 3),
an outer wall arranged with respect to the inner wall such that a fluid flow path is defined between the inner wall and the outer wall (outer wall of channel KA, FIG. 3),
wherein the fluid flow path is attachable to an extraction device for extracting matter generated by an interaction between a radiation beam and a product to be marked (channel KA is attachable to an external device via hose ZL, FIG. 3).
Regarding claim 69, the radiation path is defined by the inner wall from a laser source towards a product to be marked (path of laser beam LS defined by the inner wall of enclosure KM, FIG. 3). 
Regarding claim 70, the inner wall defines a radiation exit aperture, configured to permit radiation to exit towards the product to be marked (laser beam LS exits through focusing optical system FOG and FOH at the aperture, FIG. 3).
Regarding claim 71, an extraction fluid inlet for extracting matter generated by an interaction between the radiation beam and the product (inlet where exhaust air flow AG enters, FIG. 3). 
Regarding claim 72, an extraction fluid inlet is provided adjacent to the radiation exit aperture (inlet where exhaust air flow AG enters, FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 8, 11, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevc (DE 102015208560 A1) in view of Baeger et al. (DE 10255747 A1).
Bevc does not teach the following claimed limitations:
Regarding claim 3, the marking head comprises the laser source. 
Regarding claim 5, the radiation shield comprises a sensor configured to detect radiation emanating from a gap between a portion of the radiation shield and the product. 
Regarding claim 8, the radiation shield comprises a conduit configured to provide a flow of suppression fluid to reduce an amount of debris that is incident upon an optical element of the marking.
Regarding claim 11, the extraction device is configured to provide cooling to the laser source. 
Regarding claim 26, the electrically conductive cable is configured to transmit a sensor signal. 
Regarding claim 28, the ducting is configured to transmit the suppression fluid to the radiation shield. 
Baeger et al. teach the following claimed limitations:
Further regarding claim 3, the marking head comprises the laser source (handpiece HT comprises Nd-YAG laser crystal LK, FIG. 3) for the purpose of positioning the laser source close to the product surface to reduce power attenuation. 
Further regarding claim 5, the radiation shield comprises a sensor configured to detect radiation emanating from a gap between a portion of the radiation shield and the product (optical sensors, [0005]) for the purpose of detecting penetrating light at the spacer abutting edge. 
Further regarding claim 8, the radiation shield comprises a conduit configured to provide a flow of suppression fluid to reduce an amount of debris that is incident upon an optical element of the marking (purge stream GS, FIG. 3, [0024]) for the purpose of exhausting gas from the chamber.
Further regarding claim 11, the extraction device is configured to provide cooling to the laser source (cooling air flow KG, FIG. 3, [0024]) for the purpose of cooling the laser source. 
Further regarding claim 26, the electrically conductive cable is configured to transmit a sensor signal (signals from sensors OS via electrical cables in ZL, FIG. 3, [0022], [0027]) for the purpose of communicating to the controller the status of sensors. 
Further regarding claim 28, the ducting is configured to transmit a suppression fluid to the radiation shield (purge stream GS, FIG. 3, [0024]) for the purpose of exhausting gas from the chamber. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the marking head comprises the laser source; the radiation shield comprises a sensor configured to detect radiation emanating from a gap between a portion of the radiation shield and the product; the radiation shield comprises a conduit configured to provide a flow of suppression fluid to reduce an amount of debris that is incident upon an optical element of the marking; the extraction device is configured to provide cooling to the laser source; the electrically conductive cable is configured to transmit a sensor signal; the ducting is configured to transmit the suppression fluid to the radiation shield, as taught by Baeger et al., into Bevc for the purposes of positioning the laser source close to the product surface to reduce power attenuation; detecting penetrating light at the spacer abutting edge; exhausting gas from the chamber; cooling the laser source; communicating to the controller the status of sensors.
Allowable Subject Matter
Claims 35-36 and 57 are allowed.
Claim 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 35-36 and 37 is the inclusion of the limitations of an umbilical assembly for a laser marking system that include an inner umbilical comprising: an optical fibre for transmitting a laser beam, and, an electrically conductive cable; the umbilical assembly further comprising an outer conduit for transmitting a fluid; wherein the outer conduit is configured to receive the inner umbilical.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853